DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4, 6-7, 9-14, and 18-22 are pending.

Allowable Subject Matter
Claims 1-4, 6-7, 9-14, and 18-22 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
an instrument panel comprising: a multi-layer display;
when a touch is detected start displaying the segments on the second display panel according to the position in the time sequence assigned to corresponding 
segments displayed on the first display panel.

Claim 6 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a multi-layer display system 
display the first and second objects on the first display panel and the second display panel according to times, dependent on adjacency matrices, assigned to the first object segments,

Claim 12 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a multi-layer display system 
display the first and second objects on the first display panel and the second display panel according to times, dependent on adjacency matrices, assigned to the first object segments; first object and second object indicate a distance between two vehicles.

Claim 18 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a method for displaying content on a multi-layer display system 
assign each segment of a first object a position in a time sequence,
assign a second object a plurality of segments corresponding to the 
segments of the first object, 
the segments of the first object are removed from the first display according to the first object time sequence, and 
the segments of the second object are added to the second display panel according to the second object time sequence.

Claim 21 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a multi-layer display;
move object segments from the first display panel to a second panel of the plurality of display panels via one or more inter-disposed display panels;
determining when a touch input is received on a portion of the first display panel displaying the first object, then display the second object on the second display panel.

Claim 22 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a multi-layer display;
move the object segments from the first display panel to a second display panels via one or more other display panels between the first and the second display panels; 
when a touch is received to the portion of the first display panel displaying the first object, divide the first object into the plurality of segments based on the position of the touch input.

The most relevant prior art is Singh (US 2014/0267303) in view of Nagahashi (US 2017/0132961), Engel (US 2010/0201623), and Larkin (US 2014/0267303). 
Singh teach the concepts of a multi-panel volumetric LCD display that divides an image into segments to be displayed on a particular display panel to provide a volumetric display and a 3D view of the segmented object.  Singh does not teach the 
Nagahashi teaches assigning segments of an object to a time sequence but only in a single 2D planar display.  Nagahashi does not discuss extending their temporal segment control into multiple display planes (3D). 
Engel teaches user input (mouse pointer) on an object displayed on a background display will begin displaying on a foreground stacked display panel.  Engel does not teach movement of the displayed object with mode planes than foreground and background.  Engle also does not teach user input causing the displayed object start displaying on a second display and display according to an assigned time sequence. 
Larkin teaches the concept of adjacency matrices being used to quantify the relationship between varying images.  Larkin does not extend the use of adjacency matrices beyond 2D displays as required by the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694      

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694